Appeal by the defendant from a judgment of the Supreme Court, Kings County (I. Aronin, J.), rendered March 18, 1988, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Early in the evening on December 12, 1975, the defendant attempted to rob the complainant at gunpoint in the hallway of an abandoned building in Brooklyn. Immediately after-wards, police officers apprehended the defendant in one of two remaining apartments, hiding fully clothed in the bathtub behind a shower curtain. He was thereafter identified at the scene by the complainant. At the trial in 1977, the defendant’s fiancée and a friend of the defendant produced alibi testimony that the defendant had been with them all evening in the apartment. During jury deliberations, the defendant absconded. He was thereafter convicted of attempted robbery in the first degree. He was not apprehended until 1988, when sentence was imposed upon the 1977 conviction.
On appeal, defendant raises several issues which were not the subject of specific objections at trial and which are therefore unpreserved for appellate review (see, People v Colavito, 70 NY2d 996; People v Bynum, 70 NY2d 858; People v Fleming, 70 NY2d 947; People v Thomas, 50 NY2d 467).
Furthermore, the defendant’s contentions as to errors in the court’s instructions to the jury regarding his alibi defense and failure to testify are also not preserved for appellate review since objections were not timely made (see, People v Autry, 75 NY2d 836, 839; People v Thomas, 50 NY2d 467, 471; People v *494McLucas, 15 NY2d 167, 170-171). Bracken, J. P., Rubin, Rosenblatt and Miller, JJ., concur.